DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6 – 7, 9 – 12, 14, - 15, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman (US 2009/0179322 A1, previously cited), and further in view of Hung (US 2008/0150128 A1), Wang (1992, IEEE, previously cited).
With respect to independent claim 1, Furman teaches in a computer-implemented method comprising: 
receiving a chip 205 mounted on a laminate 211 in Fig. 10; 
depositing a high-density material on the chip as disclosed in paragraph [0036]; 
depositing a thermal interface material ("TIM") 203  on the surface of the chip; the TIM comprising an organic matrix comprising nonmetals thermal grease as disclosed in paragraph [0004] of having a high X-ray contrast because of metal TIMs as disclosed in paragraph [0027] with the high-density material; 
lidding the chip and the laminate with a lid 204.
Furman is silent with ´the high-density material comprising a metal and one or more islands on a surface of the chip.
Hung teaches in Fig. 4E one or more islands 47 on the surface each island comprising a high density material, the high-density material comprising a metal gold as disclosed in paragraph [0035]. And Hung also teaches in Fig. 6 depositing a TIM 55 on the surface of the chip 42. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Furman in order to fabricate desired chip with a desired material for spreading heat generated in the chip. Therefore, such a chip making method is within the ordinary skilled art.
Furman is silent with X-raying the lid, the chip, and the laminate to produce an X-ray; and measuring, using a processor, from the X-ray a bond line thickness ("BLT") of the TIM as a distance from a bottom of the lid to a top surface of the high-density material by using an X-ray contrast between the metal of high density material and the nonmetals of the organic matrix.
	In Fig. 10, Wang teaches 3D X-ray tomography technique to find the correlation between the thickness of bump and the quality of a bond and teaches a computer in Fig. 10 and Fig. 11 shows 3D X-ray image of TAB Device in order to measure certain bond parameters that may affect bond quality, bump thickness (see EXPERIMENTAL RESULTS on p. 133). Therefore when Wang’s 3D X-ray tomography technique is applied to the chip taught by Furman modified by Hung, there is reasonable expectation of success to arrive at “indirectly measuring … by using by using an X-ray contrast between the metal of high density material and the nonmetals of the organic matrix”.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Furman modified by Huang in order to measure the thickness of desired TIM by a known X-Ray tomography in inspecting desired parameters in chip fabricating process. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution. 
With respect to independent claim 9, see the rejection justification to claim 1 above.
With respect to dependent claims 2 and 10, Furman teaches wherein the high-density material is a material gold in paragraph [0036] with sufficiently high mass density as to be detectable by X-rays.
With respect to dependent claims 3 and 11, the limitation of “wherein the high-density material is applied at a thickness of about 5 micrometers” would be ordinary skilled art in order to deposit a plate on a chip. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 4 and 12, the limitation of “wherein the high-density material is applied to a plurality of points on the chip” is within the ordinary skilled art as an engineering design choice. See Fig. 1 of Wang. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claims 6 and 14, the limitation of “wherein depositing a high-density material comprises cleaning a surface of the chip” would be obvious in order to depositing gold layers as disclosed in paragraph [0036].
With respect to dependent claim 7, Furman teaches in paragraph [0036] wherein depositing a high-density material comprises sputtering a metal seed layer on the surface of the chip.
With respect to dependent claim 15, the limitation of “wherein depositing a high-density material further comprises sputtering a metal seed layer on the surface of the chip” is well-known in the ordinary art of chip fabrications.
With respect to independent claim 17, see the rejection justification to claim 1 above.
With respect to dependent claim 18, in Fig. 10 Wang teaches wherein the high-density material is a material with sufficiently high mass density as to be detectable by X-rays.
With respect to dependent claim 19, as discussed above the limitation of “wherein the high-density material is applied at a thickness of about 5 micrometers” would be obvious as an engineering design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884